         Case 1:10-cr-10264-RGS Document 658 Filed 06/09/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                   CRIMINAL ACTION NO. 10-10264-RGS

                       UNITED STATES OF AMERICA

                                       v.

                          MICHAEL DAVID SCOTT


                      ORDER ON DEFENDANT’S
             MOTION FOR A CERTIFICATE OF APPEALABILITY

                                 June 9, 2021

STEARNS, D.J.

        On May 24, 2021, petitioner Michael David Scott appealed the court’s

Order denying his motion to vacate his sentence pursuant to 28 U.S.C. §

2255.     Scott now asks the court to issue a Certificate of Appealability

asserting that the court’s Order is “an abuse of discretion and clearly

erroneous.” Dkt #652. Pursuant to 28 U.S.C. § 2253, the motion is DENIED,

the court seeing no meritorious or substantial basis for an appeal.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns__________
                                     UNITED STATES DISTRICT JUDGE
